Citation Nr: 0007308	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-05 254A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
January 1998 Board decision which determined that new and 
material evidence was not submitted to reopen the claim of 
entitlement to service connection for a psychosis. 


REPRESENTATION

Veteran Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to May 1954.  

This case comes before the Board on motion by the veteran 
alleging CUE in a Board decision dated in January 1998.   


FINDINGS OF FACT

1.  In January 1998, the Board issued a decision in which it 
was concluded that the veteran was adequately notified of the 
March 1956, March 1958, and March 1959 rating decisions, and 
such rating decisions were final.  The Board found that the 
veteran had not submitted new and material evidence and 
denied the veteran's application to reopen the claim for 
entitlement to service connection for a psychosis.  

2.  The Board's decision of January 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's January 1998 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges error in a January 1998 Board decision.  

In the interest of clarity, the Board will initially review 
the relevant factual background; describe the pertinent law 
and regulations; and then analyze the veteran's contentions 
and render a decision.

Factual and Procedural Background

In December 1955, the veteran was hospitalized at a VA 
facility due to a psychosis.  He was brought to the hospital 
by a county sheriff.  On admission, he was described as being 
badly confused and incoherent.  As of February 6, 1956, he 
was "disoriented as to time, place and person, markedly 
depressed, confused, rambling, incoherent and irrelevant in 
his conversation."

The veteran applied for service connection for psychosis 
shortly after his hospital admission.  In a March 1956 rating 
decision, the Department of Veterans Affairs Regional Office 
in Fargo, North Dakota (the RO)denied entitlement to service 
connection for a psychosis.  On March 13, 1956, a letter of 
notification of the denial was sent to the veteran's father 
at the veteran's address of record.  The letter indicated 
that service connection was denied, as there was no evidence 
of treatment of that condition in service.  On March 26, 
1956, a letter of notification of the denial of the veteran's 
claim for service connection was sent to attention of the 
Contact representative at the VA hospital where the veteran 
was hospitalized.  

In a March 1958 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for a psychosis 
to include schizophrenic reaction.  On March 13, 1958, a 
letter of notification of the denial was sent to the veteran.  
The letter indicated that no change was warranted in the 
previous determination, which was confirmed and continued.  
The veteran was informed of his right to appeal.   

In a March 1959 rating decision, the RO denied entitlement to 
service connection for psychosis.  On March 27, 1959, a 
letter of notification of the denial was sent to the veteran.  
The letter indicated that no change was warranted in the 
previous determination, which was confirmed and continued.  
The veteran was informed of his right to appeal.

In the January 1998 decision which is the subject of the 
veteran's motion, the Board determined that he did not submit 
new and material evidence to reopen the claim for entitlement 
to service connection for a psychosis.  The Board indicated 
that the rating decisions dated in March 1956, March 1958 and 
March 1959, denied entitlement to service connection for a 
psychosis.  The Board determined that the RO notified the 
veteran of these decisions and found that the veteran did not 
file an appeal.  The Board determined that such rating 
decisions were final and were not subject to revision on the 
same factual basis.  The Board indicated that in order to 
reopen his claim, the veteran must present new and material 
evidence pursuant to 38 U.S.C.A. § 5108 (West 1991) and 
38 C.F.R. § 3.156(a) (1997).  The Board determined that new 
and material evidence had not been submitted to reopen the 
claim for entitlement to service connection for a psychosis.  
The veteran's appeal was denied.   

Pertinent Law and Regulations

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

Analysis

The veteran's contentions

The veteran asserts that the Board's January 1998 decision 
contained CUE in essence because the decision addressed the 
wrong issue.  The veteran contends that the issue that the 
Board should have addressed was entitlement to service 
connection for a psychosis, not whether the veteran 
submitted new and material evidence to reopen the claim for 
entitlement to service connection for a psychosis.  The 
veteran argues, in essence, that new and material evidence 
comes into play only when there is a final decision, and in 
this case, he alleges that there were no final decisions.  
The veteran asserts that the March 1956, 1958, and 1959 
rating decisions were not final due to lack of notification.  
Therefore, according to the veteran, the first conclusion of 
law and the first, second, and third findings of fact in the 
Board's January 1998 decision were clearly erroneous.  

The veteran argues that the March 1956 rating decision is 
not final due to inadequate notification.  The veteran 
points out that the veteran's father filed a claim on the 
veteran's behalf.  The veteran argues that the letter from 
the RO to the veteran's father informed him that service 
connection for psychosis was denied because there was no 
evidence of treatment for this condition in service.  The 
veteran argues that 38 C.F.R. § 3.7 (1956) provided that the 
claimant would be notified upon completion of adjudicative 
action "of the provisions thereof."  The veteran asserts 
that this was not accomplished because notification to the 
father was silent regarding presumptive service connection, 
which was addressed by the rating board.  The veteran 
contends that the father, who was apparently the veteran's 
fiduciary, was not notified "of the provisions thereof."  
Thus, according to the veteran, the March 1956 rating 
decision is not final due to lack of notification.  The 
veteran argues that the second and third findings of fact 
and the first conclusion of law in the January 1998 Board 
decision were erroneous because the underlying decisions 
were not final due to the absence of notification.  

The veteran also argues that all notifications prior to 1958 
were sent to the veteran's father because the veteran was 
hospitalized.  The March 1958 notification stated that no 
revision was warranted in the "previous determination."  
The veteran states that since there had been four previous 
determinations, three which pertained to pension and one 
pertaining to compensation, the RO should have specified 
which decision was the previous determination.  The RO did 
not specify which rating decision was being referred to and 
nothing in the RO's 1958 letter of notification informed the 
veteran that his claim was denied.  The veteran argues that 
due to the lack of and/or inadequacy of the notification, 
the 1958 rating decision is not final.  The veteran asserts 
that the 1959 rating decision contains the same deficiency.  
Thus, he contends that the January 1998 Board decision was 
clearly erroneous as to the issue of whether new and 
material evidence had been received to reopen the claim for 
entitlement to service connection for a psychosis, and the 
proper issue should have been entitlement to service 
connection for a psychosis on the merits.     

Discussion

In the January 1998 decision, the Board set forth the 
following facts and analysis.  

Entitlement to service connection for a psychosis was denied 
in a March 1956 rating decision.  Notice of the March 1956 
rating decision was provided to the veteran in March 1956 and 
he did not appeal.  By rating decision dated in March 1958, 
the RO again denied service connection for a psychosis.  In a 
March 1958 letter, the RO informed the veteran of this 
determination and that all the evidence of record had been 
considered.  The veteran did not appeal.  Entitlement to 
service connection for a psychosis was again denied by rating 
decision dated in March 1959.  By letter dated March 1959, 
the RO informed the veteran of this decision and stated that 
all evidence of record had been reviewed.  The veteran did 
not file an appeal.  

The Board determined that because the veteran did not file a 
timely appeal of the March 1956, March 1958 or March 1959 
rating decisions, these determinations became final.  The 
Board reviewed the evidence submitted by the veteran and 
determined that this evidence was not new and material and 
the veteran's appeal was denied.  

The veteran is basically arguing that the Board erred in the 
January 1998 decision when it determined that the veteran had 
been properly notified of the March 1956, 1958, and 1959 and 
that those ratings decisions were accordingly final.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'"  Fugo, 6 Vet. App. at 43.  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

In this case, the veteran's position is that the Board 
misinterpreted the evidence of record, and should have 
determined that the letters of notification, sent by the RO 
to the veteran, in 1956, 1958, and 1959 were inadequate.  The 
veteran is basically disagreeing with how the Board evaluated 
the evidence with respect to the issue of whether the veteran 
was notified of the 1956, 1958, and 1959 rating decisions.  
The veteran is arguing that the Board should have interpreted 
the evidence in a different way.  

There is no evidence that the Board's interpretation of the 
facts in the January 1998 decision was "undebatably 
incorrect" in that reasonable minds could only conclude that 
the veteran was not properly notified of the rating decisions 
dated in 1956, 1958, and 1959.  See Russell, 3 Vet. App. at 
313.  There is evidence which supports the Board 
interpretation of the facts in the January 1998 decision and 
there is a factual basis for the Board's determination.  The 
letter of notification dated in 1956 clearly indicated that 
service connection was denied for psychosis.  The letters of 
notification dated in 1958 and 1959 informed the veteran that 
his claim for disability benefits had been reviewed and no 
change in the previous determination of the claim was 
warranted.  The letters informed the veteran of his right to 
appeal.  There is no evidence of record which shows that such 
letters were returned to the RO as undeliverable.  Thus, the 
Board finds that reasonable minds could conclude that the 
veteran was properly notified of the March 1956, 1958, and 
1959 rating decisions and the letters of notification in 
question were adequate.  

The March 1956 letters were sent to the veteran's father and 
to the contact person at the VA hospital.  It is clear from 
the medical evidence then of record, which has been briefly 
described above, that the veteran was disoriented and 
incoherent throughout this period.  The RO acted correctly in 
sending a letter to the veteran's father, and the veteran 
does not appear to disagree with that action. 

The veteran further appears to challenge the contents of the 
letters, contending that the letters did not serve to 
adequately inform him of the denials of service connection 
for psychosis and the bases therefor.  However, this argument 
amounts to a disagreement with the manner in which the Board 
weighed the evidence in its January 1998 decision.  The 
veteran in essence contends that the letters were deficient 
in not furnishing him with more information.  The Board could 
reasonably conclude, however, based on the existence and 
contents of the letters, that the veteran or his fiduciary 
had been duly informed of the denials of service connection 
and that such notification was adequate.   Accordingly, the 
Board's conclusion that the 1956, 1958 and 1959 decisions 
were final was not clearly and unmistakably erroneous.

The veteran's contentions amount to a disagreement as to how 
the Board, in the January 1998 Board decision, weighed or 
evaluated the facts.  As noted above, under 38 C.F.R. 
§ 1403(d)(3), a disagreement as to how the facts were weighed 
or evaluated does not provide a basis to find CUE.  This 
claim of CUE is really no more than a dispute with how the 
evidence was weighed and evaluated and that can not provide a 
basis to support a finding of CUE as a matter of law.  

The veteran has not established that the Board was 
"undebatably incorrect" in its interpretation that the 
veteran was properly notified of the rating decisions in 
question.  See Russell, 3 Vet. App. 310, 319 (1992) (facts of 
appellant's case showed that the RO had been "undebatably 
incorrect" that the "service records do not indicate 
defective hearing while on active duty").  

Accordingly, the Board concludes that the veteran has not set 
forth specific allegations of error, of either fact or law, 
which would warrant a finding of CUE in the January 1998 
Board decision.  The Board concludes that the January 1998 
Board decisions did not contain CUE, and the veteran's motion 
is denied. 


ORDER

The motion for revision of the Board's January 1998 decision 
on the grounds of clear and unmistakable error is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

  The Board notes in passing that the veteran did not raise any specific arguments pertaining to adequacy of 
the notification letters in January 1998.  See, in particular, the August 1997 VA Form 646 and the October 
1997 Informal hearing presentation.  Although the Board stops short of finding that he is estopped from 
presenting such argument in the context of Board CUE, in light of his silence the Board does not find that a 
detailed discussion of the adequacy of those letters was needed in the January 1998 Board decision.


